958 F.2d 377
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alvin HEGGE, Plaintiff-Appellant,v.SPOKANE COUNTY JAIL, Defendant-Appellee.
Nos. 90-35240, 90-35512.
United States Court of Appeals, Ninth Circuit.
Submitted March 13, 1992.*Decided March 17, 1992.

Before BROWNING, POOLE, and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
In this consolidated appeal, Alvin Hegge appeals pro se (1) the district court's order closing the file in his civil rights action, subject to reopening upon a showing of good cause (Appeal No. 90-35240) and (2) the denial of his motion to require prison officials in Wisconsin to return his typewriter and legal documents and provide access to a photocopier and legal materials (Appeal No. 90-35512).


3
We dismiss appeal No. 90-35240 for lack of jurisdiction.   On August 2, 1989, Judge Quackenbush wrote Hegge a letter indicating his awareness of Hegge's confinement in Wisconsin, where Hegge was appealing a murder conviction, as well as a pending federal sentence and a possible pro se appeal from a murder conviction in Washington.   The judge's letter stated:


4
With the pending criminal appeals, it seems to me that it may be in your best interest to either dismiss without prejudice the civil rights actions pending in this court or to stay them in order that you may devote your entire attention to the appeal of the criminal convictions which, unless overturned, may well result in your incarceration for the rest of your life.


5
In an order dated November 8, 1989, the district court noted that (1) Hegge had not responded to the letter;  and (2) no action had been taken in the case since August 23, 1988.   Therefore, the district court ordered that the file be closed, subject to reopening upon a showing of good cause.   The district court did not consider the merits of Hegge's claims or dismiss the action.   Accordingly, we do not have jurisdiction to hear this appeal under 28 U.S.C. § 1291 because the district court did not issue a final, appealable order.


6
In appeal No. 90-35512, Hegge contends that the district court erred by denying his motion to require prison officials in Wisconsin to return his typewriter and legal documents and provide him access to a photocopier and legal materials.   We construe this as a motion for a preliminary injunction, and we have jurisdiction under 28 U.S.C. § 1291(a)(1).   We affirm the district court's denial of the motion because the court lacked jurisdiction over the prison officials in Wisconsin.


7
DISMISSED AS TO NO. 90-35240;  AFFIRMED AS TO NO. 90-35512.



*
 The panel unaniminously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3